         Case 19-72779-SCS                          Doc 65          Filed 04/14/20 Entered 04/14/20 17:34:18         Desc Main
                                                                   Document      Page 1 of 14
                                                           UNITED STATES BANKRUPTCY COURT
                                                             EASTERN DISTRICT OF VIRGINIA


                                                                  CHAPTER 13 PLAN - AMENDED
                                                                    AND RELATED MOTIONS

Name of Debtor(s):                   Andrew Tobin Paulk                                          Case No: 19-72779

This plan, dated         4/14/2020        , is:

                                 the first Chapter 13 plan filed in this case.
                                 a modified Plan, which replaces the
                                   confirmed or unconfirmed Plan dated           1/29/2020   .

                                 Date and Time of Modified Plan Confirmation Hearing:
                                    Thursday, May 28, 2020 at 9:30 a.m.
                                 Place of Modified Plan Confirmation Hearing:
                                   Judge St, John, Ctrm 1 US Bankruptcy Ct., 4th Fl.
                                 600 Granby St.
                                 Norfolk, VA 23510


                       The Plan provisions modified by this filing are:
                           2, 12

                       Creditors affected by this modification are:
                           all
1. Notices
To Creditors:
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan
carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court.
(1) Richmond and Alexandria Divisions:
The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed.
(2) Norfolk and Newport News Divisions: a confirmation hearing will be held even if no objections have been filed.
    (a) A scheduled confirmation hearing will not be convened when:
         (1) an amended plan is filed prior to the scheduled confirmation hearing; or
         (2) a consent resolution to an objection to confirmation anticipates the filing of an amended plan and the objecting
         party removes the scheduled confirmation hearing prior to 3:00 pm on the last business day before the confirmation
         hearing.
In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is
checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.
A.        A limit on the amount of a secured claim, set out in Section 4.A which may                 Included        Not included
          result in a partial payment or no payment at all to the secured creditor
B.        Avoidance of a judicial lien or nonpossessory, nonpurchase-money                          Included         Not included
          security interest, set out in Section 8.A
C.        Nonstandard provisions, set out in Part 12                                                Included         Not included

                                                                              Page 1

     Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                 Best Case Bankruptcy
         Case 19-72779-SCS                          Doc 65          Filed 04/14/20 Entered 04/14/20 17:34:18            Desc Main
                                                                   Document      Page 2 of 14
2.      Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $374.00 per month for 3 months, then $257.00 per
        month for 6 months, then $100.00 per month for 3 months, then $333.00 per month for 48 months.
Other payments to the Trustee are as follows:
Lump 1= $ 19,626.00 in month 17 .
Lump 2= $ 4,200.00 in month 19 .
Lump 3= $ 17,500.00 in month 20 .
Lump 4= $ 19,626.00 in month 29 .
Lump 5= $ 4,200.00 in month 31 .
Lump 6= $ 17,500.00 in month 32 .
Lump 7= $ 19,626.00 in month 41 .
Lump 8= $ 4,200.00 in month 43 .
Lump 9= $ 1,500.00 in month 44 .
Lump 10= $ 19,626.00 in month 53 .
Lump 11= $ 4,200.00 in month 55 .
Lump 12= $ 1,500.00 in month 56 .
            The total amount to be paid into the Plan is $                152,252.00    .
3.         Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.
           A.          Administrative Claims under 11 U.S.C. § 1326.
                       1.           The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10% of all sums
                                    received under the plan.
                       2.           Check one box:
         Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee under Local Bankruptcy Rule 2016-1(C)(1)(a)
        and (C)(3)(a) and will be paid $ 4,106.00 , balance due of the total fee of $ 5,296.00 concurrently with or prior to the
        payments to remaining creditors.
         Debtor(s)' attorney has chosen to be compensated pursuant to Local Bankruptcy Rule 2016-1(C)(1)(c)(ii) and must submit
        applications for compensation as set forth in the Local Rules.
           B.          Claims under 11 U.S.C. § 507.
                       The following priority creditors will be paid by deferred cash payments pro rata with other priority creditors or in
                       monthly installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to
                       3.C below:
Creditor                                      Type of Priority                         Estimated Claim      Payment and Term
IRS                                           Taxes and certain other debts            782.35               Prorata
                                                                                                            2 months
           C.          Claims under 11 U.S.C. § 507(a)(1).
                       The following priority creditors will be paid prior to other priority creditors but concurrently with administrative
                       claims above.
Creditor                                      Type of Priority                         Estimated Claim      Payment and Term
-NONE-


4.    Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being Surrendered, Adequate Protection
Payments, and Payment of certain Secured Claims.
                       A.      Motions to Value Collateral (other than claims protected from “cramdown” by 11 U.S.C. §
                       1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed with the
                       Court, the Court may grant the debtor(s)’ motion to value collateral as set forth herein.
           This section deals with valuation of certain claims secured by real and/or personal property, other than claims protected from
           “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)’ principal residence] or by the final paragraph of 11
           U.S.C. § 1325(a) [motor vehicles purchased within 910 days or any other thing of value purchased within 1 year before filing
           bankruptcy], in which the replacement value is asserted to be less than the amount owing on the debt. Such debts will be
           treated as secured claims only to the extent of the replacement value of the collateral. That value will be paid with
           interest as provided in sub-section D of this section. You must refer to section 4(D) below to determine the interest
           rate, monthly payment and estimated term of repayment of any “crammed down” loan. The deficiency balance owed
                                                                                  Page 2

     Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
         Case 19-72779-SCS                          Doc 65          Filed 04/14/20 Entered 04/14/20 17:34:18                    Desc Main
                                                                   Document      Page 3 of 14
           on such a loan will be treated as an unsecured claim to be paid only to the extent provided in section 5 of the Plan.
           The following secured claims are to be “crammed down” to the following values:

Creditor                                 Collateral                        Purchase Date            Est. Debt Bal.             Replacement Value
-NONE-


           B.          Real or Personal Property to be Surrendered.
           Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral securing the
           claims of the following creditors in satisfaction of the secured portion of such creditors’ allowed claims. To the extent that
           the collateral does not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled may be paid as a
           non-priority unsecured claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a) and 1301(a) as to
           the interest of the debtor(s), any co-debtor(s) and the estate in the collateral.
Creditor                                      Collateral Description              Estimated Value                    Estimated Total Claim
-NONE-
           C.          Adequate Protection Payments.
           The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise upon claims
           secured by personal property, until the commencement of payments provided for in sections 4(D) and/or 7(B) of the Plan, as
           follows:
Creditor                                     Collateral                         Adeq. Protection Monthly Payment          To Be Paid By
GM Financial                                 2016 Chevy Tahoe 56200             250.00
                                             miles
           Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s) pursuant to section
           7(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C. § 1326(a)(1)(B) (payments coming due after the
           order for relief).
           D.          Payment of Secured Claims on Property Being Retained (except those loans provided for in section 6 of the
                       Plan):
           This section deals with payment of debts secured by real and/or personal property [including short term obligations,
           judgments, tax liens and other secured debts]. After confirmation of the Plan, the Trustee will pay to the holder of each
           allowed secured claim, which will be either the balance owed on the indebtedness or, where applicable, the collateral’s
           replacement value as specified in sub-section A of this section, whichever is less, with interest at the rate provided below,
           the monthly payment specified below until the amount of the secured claim has been paid in full. Upon confirmation of the
           Plan, the valuation specified in sub-section A and interest rate shown below will be binding unless a timely written
           objection to confirmation is filed with and sustained by the Court.
Creditor                                 Collateral                            Approx. Bal. of Debt or     Interest Rate     Monthly Payment &
                                                                               "Crammed Down" Value                          Est. Term
GM Financial                             2016 Chevy Tahoe 56200 miles 26,919.64                            6%                Prorata
                                                                                                                             27 months




           E.          Other Debts.
           Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal residence, or (ii) other long term
           obligations, whether secured or unsecured, to be continued upon the existing contract terms with any existing default in
           payments to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.
5.         Unsecured Claims.
           A.          Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution
                       remaining after disbursement to allowed secured and priority claims. Estimated distribution is
                       approximately 100 %. The dividend percentage may vary depending on actual claims filed. If this case were
                       liquidated under Chapter 7, the debtor(s) estimate that unsecured creditors would receive a dividend of
                       approximately 16.29 %.
           B.          Separately classified unsecured claims.

                                                                               Page 3

     Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
        Case 19-72779-SCS                          Doc 65          Filed 04/14/20 Entered 04/14/20 17:34:18                         Desc Main
                                                                  Document      Page 4 of 14
Creditor                                           Basis for Classification                             Treatment
-NONE-
6.       Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal Residence; Other Long Term
Payment Obligations, whether secured or unsecured, to be continued upon existing contract terms; Curing of any existing
default under 11 U.S.C. § 1322(b)(5).
                      A.        Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee. The creditors
                      listed below will be paid by the debtor(s) pursuant to the contract without modification, except that arrearages, if
                      any, will be paid by the Trustee either pro rata with other secured claims or on a fixed monthly basis as indicated
                      below, without interest unless an interest rate is designated below for interest to be paid on the arrearage claim and
                      such interest is provided for in the loan agreement. A default on the regular contract payments on the debtor(s)
                      principal residence is a default under the terms of the plan.
Creditor                                Collateral                       Regular           Estimated    Arrearage     Estimated Cure        Monthly
                                                                         Contract          Arrearage    Interest Rate Period                Arrearage
                                                                         Payment                                                            Payment
Selene Finance LLC                      512 Archer Dr          1,763.58                    67,437.61    0%               27months                   Prorata
                                        Chesapeake, VA
                                        23322 Chesapeake
                                        City County
                                        Cost of sale of the
                                        real estate is
                                        $36,950 ($369,500 X
                                        .10) and the fee of a
                                        Chapter 7 Trustee
                                        for the sale would
                                        be $21,725 (25% of
                                        the first $5,000.00 of
                                        the sale price, 10%
                                        of
Selene Finance LLC                      512 Archer Dr          0.00                        4,500.00     0%               27months                   Prorata
                                        Chesapeake, VA
                                        23322 Chesapeake
                                        City County
                                        Cost of sale of the
                                        real estate is
                                        $36,950 ($369,500 X
                                        .10) and the fee of a
                                        Chapter 7 Trustee
                                        for the sale would
                                        be $21,725 (25% of
                                        the first $5,000.00 of
                                        the sale price, 10%
                                        of
          B.          Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors listed below the
                      regular contract monthly payments that come due during the period of this Plan, and pre-petition arrearages on such
                      debts shall be cured by the Trustee either pro rata with other secured claims or with monthly payments as set forth
                      below.
Creditor                            Collateral                              Regular Contract     Estimated          Interest Rate Monthly Payment on
                                                                            Payment              Arrearage          on            Arrearage & Est. Term
                                                                                                                    Arrearage
-NONE-


          C.          Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against real estate
                      constituting the debtor(s)’ principal residence upon which the last scheduled contract payment is due before the final
                      payment under the Plan is due shall be paid by the Trustee during the term of the Plan as permitted by 11 U.S.C. §
                      1322(c)(2) with interest at the rate specified below as follows:
Creditor                                    Collateral                              Interest Rate Estimated Claim           Monthly Payment & Term
-NONE-


                                                                                      Page 4

    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
          Case 19-72779-SCS                          Doc 65          Filed 04/14/20 Entered 04/14/20 17:34:18              Desc Main
                                                                    Document      Page 5 of 14


7.       Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the executory contracts,
leases and/or timeshare agreements listed below.
                        A.       Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory
                        contracts:
Creditor                                               Type of Contract
-NONE-

            B.          Executory contracts and unexpired leases to be assumed. The debtor(s) assume the following executory
                        contracts. The debtor(s) agree to abide by all terms of the agreement. The Trustee will pay the pre-petition
                        arrearages, if any, through payments made pro rata with other priority claims or on a fixed monthly basis as
                        indicated below.

Creditor                                      Type of Contract               Arrearage              Monthly Payment for Estimated Cure Period
                                                                                                    Arrears
-NONE-
8.          Liens Which Debtor(s) Seek to Avoid.
            A.          The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the following
                        judicial liens and non-possessory, non-purchase money liens that impair the debtor(s)’ exemptions. Unless a
                        written objection is timely filed with the Court, the Court may grant the debtor(s)’ motion and cancel the
                        creditor’s lien. If an objection is filed, the Court will hear evidence and rule on the motion at the confirmation
                        hearing.
Creditor                                      Collateral                     Exemption Basis        Exemption Amount    Value of Collateral
-NONE-


            B.          Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s) have filed or
                        will file and serve separate adversary proceedings to avoid the following liens or security interests. The creditor
                        should review the notice or summons accompanying such pleadings as to the requirements for opposing such
                        relief. The listing here is for information purposes only.
Creditor                                      Type of Lien                  Description of Collateral         Basis for Avoidance
-NONE-
9.          Treatment and Payment of Claims.
      •     All creditors must timely file a proof of claim to receive any payment from the Trustee.
      •     If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
            confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph
            does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after the
            debtor(s) receive a discharge.
      •     If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
            will be treated as unsecured for purposes of distribution under the Plan.
      •     The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.
      •     If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then, unless otherwise ordered by the
            court, all payments as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by
            the plan.
      •     Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
            contrary amounts listed in the plan.
10.         Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of the Plan.
            Notwithstanding such vesting, the debtor(s) may not transfer, sell, refinance, encumber real property or enter into a mortgage
            loan modification without approval of the Court after notice to the Trustee, any creditor who has filed a request for notice and
            other creditors to the extent required by the Local Rules of this Court.
11.         Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the cumulative total
            of $5,000 principal amount during the term of this Plan, whether unsecured or secured, except upon approval of the Court
            after notice to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required by the
            Local Rules of this Court.
                                                                                Page 5

      Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
          Case 19-72779-SCS                          Doc 65          Filed 04/14/20 Entered 04/14/20 17:34:18   Desc Main
                                                                    Document      Page 6 of 14

12.         Nonstandard Plan Provisions
                None. If "None" is checked, the rest of Part 12 need not be completed or reproduced.
            Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
            provision not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere
            in this plan are ineffective.
The following plan provisions will be effective only if there is a check in the box “Included” in § 1.C.
The container royalty and vacation/holiday pay amounts are estimated based upon the 12/2018 and Feb/Mar, 2019 payments.
These amounts may vary.

The plan is projected to be 100% payback and the length of the plan will be adjusted if necessary to maintain the 100%
payout.

The monies in the bank account are to cover the monthly living costs that the recent low pay does not cover.


The vehicle will remain outside the plan due to (1) better interest rate than through plan; (2) creditor would be waiting longer
period of time for payment on a product that loses value at a faster rate than real estate and (3) would lengthen the wait time
for the mortgage arrears to begin receiving payment if in the plan.


10/19

The plan has been modified in light of the IRS's claim. To cure the underfunding, the plan has been extended to 29 months.


1/6/2020 - The mortgage arrears for the month of December, 2019 plus attorney's fees have been added to the chapter 13 and
plan (separate entry on schedule D).
Debtor has suffered medical issues and for part of November, 2019 and the month of December to-date, he has been drawing
short term disability.
The December, 2019 Container Royalty was used to catch up the post petition mortgage arrears and supplement household
living expenses during the debtor's decreased pay periods. Additionally, debtor's wife is scheduled in the near future to have
surgery which will incapaciate her for a minimum of 3 months. Debtors plan to use the Febraury and March, 2020
bonus/vacation/holiday pay to supplement the loss of wife's income during the time she is unable to work.
Due to the decreases in household income, Debtor proposes to decrease the monthly plan payment to $257.00 per month
beginning February, 2020. When the wife's income returns, amended schedules will be filed relecting such. The monthly
living expenses have been reduced during this period of decreased income in order to maintain the chapter 13 plan and will
be reinstated to original amounts once the household income once again becomes stable.



1/29/20

The months listed in paragraph 2 for the lump sum payments have been corrected. The plan has been extended to 44 months
and the lumpsum payments will be as follows


12/20/20 - $19,626
2/2021-$4200
3/2021-$17,500
12/2021-$19,626
2/2022-$4200
3/2022-$17,500
12/2022-$19,626
2/2023-$4200
3/2023-$1500
12/2023-$19,626
2/2024-$4200
3/2024 - $1500


Adjustments/adjustments may need to be made to the lump sum payments depending on actual amounts of the bonus
monies received, and amendments to the plan ans schedules will be filed at such time, maintining the 100% distribution to
                                                                               Page 6

      Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                          Best Case Bankruptcy
         Case 19-72779-SCS                         Doc 65          Filed 04/14/20 Entered 04/14/20 17:34:18                  Desc Main
                                                                  Document      Page 7 of 14
unsecured creditors.


4/14/2020 - Debtor proposes to extend the plan to 60 months.

12/20/20 - $19,626
2/2021-$4200
3/2021-$17,500
12/2021-$19,626
2/2022-$4200
3/2022-$17,500
12/2022-$19,626
2/2023-$4200
3/2023-$1500
12/2023-$19,626
2/2024-$4200
3/2024 - $1500

Debtor wife is currently on Short Term Disability which expects to end in mid May, 2020. Debtor husband is not getting the
hours he was prior to Covid-19 and has just been informed due to ships not docking, he will continue to earn less.

Debtors propose to step the monthly payment down to $100 per month for May, June, July, 2020. Beginning August, 2020 the
plan payment should step up to $333 monthly and the Bonus' will be paid through March, 2024. This will result in a 100% 60
month plan.

Debtors are funding the $100 monthly by cutting monthly living expenes until the Covid-19 is over and work returns to normal
and at that time the living expenses will return to normal.



Dated:      April 14, 2020

/s/ Andrew Tobin Paulk                                                                            /s/ Kenneth E. Goolsby
Andrew Tobin Paulk                                                                                Kenneth E. Goolsby 86347
Debtor                                                                                            Debtor's Attorney
          By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also
          certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Local
          Form Plan, other than any nonstandard provisions included in Part 12.
Exhibits:             Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with Plan


                                                                         Certificate of Service
I certify that on      4/14/2020        , I mailed a copy of the foregoing to the creditors and parties in interest on the attached Service List.

                                                                                                  /s/ Kenneth E. Goolsby
                                                                                                  Kenneth E. Goolsby 86347
                                                                                                  Signature

                                                                                                  133 Mt. Pleasant Road
                                                                                                  Chesapeake, VA 23322
                                                                                                  Address

                                                                                                  (757) 482-5705
                                                                                                  Telephone No.

                                                CERTIFICATE OF SERVICE PURSUANT TO RULE 7004
I hereby certify that on         4/14/2020          true copies of the forgoing Chapter 13 Plan and Related Motions were served upon the
following creditor(s):
   by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or
                                                                   Page 7

    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
     Case 19-72779-SCS                          Doc 65          Filed 04/14/20 Entered 04/14/20 17:34:18       Desc Main
                                                               Document      Page 8 of 14
by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

                                                                                    /s/ Kenneth E. Goolsby
                                                                                    Kenneth E. Goolsby 86347




                                                                          Page 8

 Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                              Best Case Bankruptcy
             Case 19-72779-SCS                    Doc 65    Filed 04/14/20 Entered 04/14/20 17:34:18                                Desc Main
                                                           Document      Page 9 of 14


Fill in this information to identify your case:

Debtor 1                      Andrew Tobin Paulk

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA

Case number               19-72779                                                                      Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status*
       information about additional                                   Not employed                                Not employed
       employers.
                                             Occupation            Longshoreman                                4/14/20-Short term disability
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       HRSA-ILA                                    HRSA-ILA

       Occupation may include student        Employer's address
                                                                   1355 International Term Blvd                1355 International Term Blvd
       or homemaker, if it applies.
                                                                   Norfolk, VA 23505                           Norfolk, VA 23505

                                             How long employed there?         40 years                                  22 years
                                                                              *See Attachment for Additional Employment Information

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         3,614.37        $         2,167.00

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      3,614.37               $   2,167.00




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
           Case 19-72779-SCS               Doc 65       Filed 04/14/20 Entered 04/14/20 17:34:18                                 Desc Main
                                                       Document     Page 10 of 14

Debtor 1    Andrew Tobin Paulk                                                                   Case number (if known)    19-72779


                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      3,614.37       $         2,167.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        919.56       $           331.89
     5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00       $             0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $          0.00       $             0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $             0.00
     5e.    Insurance                                                                     5e.        $          0.00       $             0.00
     5f.    Domestic support obligations                                                  5f.        $          0.00       $             0.00
     5g.    Union dues                                                                    5g.        $        244.30       $             0.00
     5h.    Other deductions. Specify:                                                    5h.+       $          0.00 +     $             0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          1,163.86       $           331.89
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          2,450.51       $          1,835.11
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $                0.00
     8b. Interest and dividends                                                           8b.        $              0.00   $                0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $                0.00
     8d. Unemployment compensation                                                        8d.        $              0.00   $                0.00
     8e. Social Security                                                                  8e.        $              0.00   $                0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                0.00   $                    0.00
     8g. Pension or retirement income                                                     8g. $                 0.00   $                    0.00
     8h. Other monthly income. Specify: H-part time job                                   8h.+ $              325.27 + $                    0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $            325.27       $                 0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              2,775.78 + $       1,835.11 = $            4,610.89
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                    0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.    $           4,610.89
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: Debtor's Container bonus and vacation/holiday pay for both he and his spouse are not listed on the I
                             schedule but are listed on the Means test and have been committed to the plan in paragraph 12.




Official Form 106I                                                     Schedule I: Your Income                                                       page 2
           Case 19-72779-SCS          Doc 65     Filed 04/14/20 Entered 04/14/20 17:34:18                    Desc Main
                                                Document     Page 11 of 14

Debtor 1    Andrew Tobin Paulk                                                Case number (if known)   19-72779


                                                 Official Form B 6I
                                 Attachment for Additional Employment Information

Debtor
Occupation
Name of Employer       Ceres Marine Terminals, Inc.
How long employed
Address of Employer    565 Marriott Dr., #400
                       Nashville, TN 37214




Official Form 106I                                       Schedule I: Your Income                                     page 3
       Case 19-72779-SCS                      Doc 65        Filed 04/14/20 Entered 04/14/20 17:34:18                                     Desc Main
                                                           Document     Page 12 of 14


Fill in this information to identify your case:

Debtor 1                 Andrew Tobin Paulk                                                                Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                             A supplement showing postpetition chapter
(Spouse, if filing)                                                                                                  13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number           19-72779
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s       Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age               live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Granddaughter                        20 months            Yes
                                                                                                                                             No
                                                                                   Daughter                             15                   Yes
                                                                                                                                             No
                                                                                   Son's fiance                         20                   Yes
                                                                                                                                             No
                                                                                   Step Son                             23                   Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             1,763.58

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                               0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                               0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                              50.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                              37.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                               0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                             page 1
       Case 19-72779-SCS                      Doc 65        Filed 04/14/20 Entered 04/14/20 17:34:18                                        Desc Main
                                                           Document     Page 13 of 14

Debtor 1     Andrew Tobin Paulk                                                                        Case number (if known)      19-72779

6.    Utilities:
      6a. Electricity, heat, natural gas                                                                     6a.   $                               236.00
      6b. Water, sewer, garbage collection                                                                   6b.   $                               133.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                     6c.   $                                10.00
      6d. Other. Specify: cable/internet                                                                     6d.   $                               225.00
             cell phone                                                                                            $                               342.00
             gas                                                                                                   $                                88.00
7.    Food and housekeeping supplies                                                           7.                  $                               589.00
8.    Childcare and children’s education costs                                                 8.                  $                                 1.00
9.    Clothing, laundry, and dry cleaning                                                      9.                  $                                50.00
10.   Personal care products and services                                                    10.                   $                                75.00
11.   Medical and dental expenses                                                            11.                   $                               100.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 350.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                   0.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                   20.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  390.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Pet care/maintenance/day care ($200)                                21. +$                                                 50.00
      Daughter's competition cheering (for next 4 years) ($750)                                   +$                                                 1.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                       $                     4,510.58
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                     4,510.58
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               4,610.89
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              4,510.58

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 100.31

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
    Case 19-72779-SCS   Doc 65    Filed 04/14/20 Entered 04/14/20 17:34:18   Desc Main
                                 Document     Page 14 of 14


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Direct TV
                        P.O. Box 129
                        Thorofare, NJ 08086


                        Edge Park Med. Supplies
                        POB 639457
                        Cincinnati, OH 45263-9457


                        GM Financial
                        P.O. Box 181145
                        Arlington, TX 76096


                        IRS
                        P.O. Box 7346
                        Philadelphia, PA 19101-7346


                        Kimberly Paulk
                        512 Archer Dr.
                        Chesapeake, VA 23322-5800


                        Selene Finance LLC
                        9990 Richmond Ave
                        Ste 100
                        Houston, TX 77042


                        Shapiro & Brown
                        10021 Balls Ford Rd, Ste 200
                        Manassas, VA 20109
